Citation Nr: 0505309	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-09 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease (COPD) and 
pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and R. B.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board observes that the veteran's VA medical records 
reflect treatment for bladder cancer.  In connection with the 
issue currently on appeal, the RO has conceded that the 
veteran was exposed to asbestos in service.  VA has 
acknowledged, though not for presumptive purposes, an 
association between asbestos exposure and certain disorders, 
including urogenital cancer.  See VA Adjudication Procedures 
Manual, M21-1, Part VI, § 7.21(a).  VA has a duty to 
adjudicate all claims reasonably raised by the record.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  The Board finds that 
the record raises a claim for service connection for bladder 
cancer.  The issue is referred to the RO for the necessary 
development and adjudication.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran was exposed to asbestos in service.  

3.  There is radiographic evidence of changes in the lungs 
consistent with asbestos exposure.  

4.  There is no evidence of chronic respiratory disorder in 
service or for many years thereafter, and no competent 
evidence of a nexus between the current diagnosis of COPD and 
the veteran's period of active service.   

CONCLUSIONS OF LAW

1.  Service connection for changes in the lungs consistent 
with asbestos exposure is established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Service connection for other respiratory disorder, to 
include COPD and PTB, is not established.  38 U.S.C.A. 
§§ 1101(3), 1110, 1112(a)(3), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a June 2001 letter, the RO advised the veteran of 
the evidence needed to substantiate his claim and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing.  In addition, the 
March 2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

It has been held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the RO 
provided VCAA notice in June 2001, prior to the September 
2001 adverse determination, such that there is no conflict 
with Pelegrini.  

Also in Pelegrini, it was held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) must also conform to 
38 C.F.R. § 3.159(b)(1) and request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-21.  
In this case, although the VCAA notice letter to the veteran 
does not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, his VA treatment records, 
and a VA medical examination and opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has not 
identified or authorized the release of any private medical 
records.  There is no indication or allegation that 
additional relevant evidence remains outstanding.  
Accordingly, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Active tuberculosis is presumed to have been incurred in 
service, although not otherwise established as such, if 
manifest to a degree of ten percent or more within three 
years of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
See 38 C.F.R. § 3.371 (presumptive service connection for 
tuberculous disease).    

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran alleges that he has a chronic respiratory 
disorder related to pneumonia he was treated for in service.  
He also asserts that he was exposed to asbestos and 
particulates of coal and concrete during service while 
performing longshoreman duties, including loading and 
unloading ships.  In the September 2004 supplemental 
statement of the case, the RO noted the veteran's military 
occupational specialty and conceded exposure to asbestos in 
service.  

Initially, the Board notes that chest X-rays were taken as 
part of the August 2004 VA examination.  Interpreting the 
films, the examiner stated that "[w]e cannot rule out 
underlying some mild degree of asbestos involvement in both 
the interstitium and pleura."  As stated above, VA has 
conceded in-service asbestos exposure.  Resolving doubt in 
the veteran's favor, the Board finds that the evidence 
supports service connection for changes in the lungs 
consistent with asbestos exposure.  38 U.S.C.A. § 5107(b).  
See VA Adjudication Procedures Manual, M21-1, Part VI, § 
7.21(a) and (d).  

The Board finds that the remainder of the claim, including 
service connection for COPD and PTB, must be denied.  First, 
service medical records do document that the veteran was 
treated for pneumonia.  However, the treatment records, as 
well as the report of physical examination at separation, 
show that the pneumonia completely resolved.  The August 2004 
VA examiner also opined that the pneumonia totally resolved.  
There is no evidence of chronic residual of the in-service 
pneumonia.  In addition, there is no evidence of any chronic 
respiratory disorder for many years after service.  In fact, 
the veteran was diagnosed as having PTB in October 1968, more 
than 20 years after his separation from service.  Therefore, 
the presumption of in-service incurrence is not for 
application.  38 U.S.C.A. §§ 1101(3), 1112(a)(3); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Similarly, there is no evidence of 
record of COPD until 1971, some 25 years after service.  
Therefore, there is no evidence of chronic disorder in 
service or continuous symptoms thereafter.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.      

Moreover, there is no competent evidence of a nexus between 
the veteran's current COPD or the previous PTB and his period 
of active service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  The August 2004 VA 
examiner specifically found that the COPD was not related to 
service or to the in-service pneumonia.  In addition, he 
stated that the PTB, diagnosed 22 years after discharge, was 
not related to service.  There is no contrary, competent 
medical opinion of record.  The veteran's personal belief 
that his current respiratory disease is related to service is 
not competent evidence needed to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  

In summary, the Board finds that the evidence supports 
service connection for changes in the lungs consistent with 
asbestos exposure.  38 U.S.C.A. § 5107(b).  To that extent, 
the appeal is granted.  The preponderance of the evidence is 
against service connection for other respiratory disorder, to 
include COPD and PTB. Id.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for changes in the 
lungs consistent with asbestos exposure is granted.  

Service connection for other respiratory disorder, to include 
COPD and PTB, is denied.  



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


